139 F.3d 901
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Luis H. ANGARITA-GARZON, Petitioner-Appellant,v.David W. HELMAN, Warden Respondent-Appellee.
No. 97-2742.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 27, 1998*.Decided Mar. 2, 1998.

Appeal from the United States District Court for the Central District of Illinois.  No. 96-CV-1461 Joe B. McDade, Judge.
Before Hon.  JOEL M. FLAUM, Hon.  MICHAEL S. KANNE, Hon.  TERENCE T. EVANS, Circuit Judges.

ORDER

1
Federal prisoner Luis Angarita-Garzon appeals the denial of his petition for a writ of habeas corpus.  See 28 U.S.C. §§ 2241(c)(3), 2253.  He contends that he is being held in violation of the Constitution and laws of the United States because of the severity of his sentence;  because the United States Parole Commission improperly calculated his presumptive parole date;  and because the Commission further failed to grant any meaningful consideration to his conduct and achievements at rehabilitation while incarcerated.


2
On appeal, Angarita-Garzon revisits the arguments that he presented before the district court.  Despite the liberal construction his pro se filings must be given, see Vance v. Peters, 97 F.3d 987, 993 (7th Cir.1996), a de novo review of the record reveals no basis on which to conclude that the district court erred in its analysis of Angarita-Garzon's claims, see Bocian v. Godinez, 101 F.3d 465, 468 (7th Cir.1996).  This court therefore affirms for the reasons stated in the thorough and well-reasoned decision and order of the district court, dated May 21, 1997.


3
AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)